IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39560

STATE OF IDAHO,                                 )     2012 Unpublished Opinion No. 595
                                                )
       Plaintiff-Respondent,                    )     Filed: August 17, 2012
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
JASON JULIO RIPLEY,                             )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Judgment of conviction and unified sentence of seventeen years and six months,
       with seven years and six months determinate, for trafficking in heroin, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth Ann Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                and MELANSON, Judge

PER CURIAM
       Jason Julio Ripley pled guilty to trafficking in heroin. Idaho Code § 37-2732B(a)(6).
The district court sentenced Ripley to a unified term of seventeen years and six months, with
seven years and six months determinate. Ripley appeals, contending the district court abused its
discretion in imposing an excessive sentence.
       As part of the plea agreement, Ripley agreed to a unified sentence of seventeen years and
six months, with seven years and six months determinate.        Further, at sentencing, defense
counsel recommended that the district court accept the plea agreement and impose the agreed
upon sentence. The doctrine of invited error applies to estop a party from asserting an error
when his or her own conduct induces the commission of the error. Thomson v. Olsen, 147 Idaho


                                                1
99, 106, 205 P.3d 1235, 1242 (2009); State v. Caudill, 109 Idaho 222, 226, 706 P.2d 456, 460
(1985). One may not complain of errors one has consented to or acquiesced in. Thomson, 147
Idaho at 106, 205 P.3d at 1242; State v. Atkinson, 124 Idaho 816, 819, 864 P.2d 654, 657 (Ct.
App. 1993). In short, invited errors are not reversible. Thomson, 147 Idaho at 106, 205 P.3d at
1242; State v. Gittins, 129 Idaho 54, 58, 921 P.2d 754, 758 (Ct. App. 1996). This doctrine
applies to sentencing decisions, as well as rulings made during trial. State v. Griffith, 110 Idaho
613, 614, 716 P.2d 1385, 1386 (Ct. App. 1986). As such, Ripley invited any error relative to the
length of his sentence and may not assert error on appeal.
       Despite any invited error, Ripley has failed to demonstrate the district court abused its
discretion. Sentencing is a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of the sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869,
871-73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having
reviewed the record in this case, we cannot say that the district court abused its discretion.
       Therefore, Ripley’s judgment of conviction and sentence are affirmed.




                                                  2